 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8         CARL A WESCOTT,
                                                              CASE NO. 3:19-cv-05898-RJB
 9                                Plaintiff,
                                                              ORDER ADOPTING REPORT AND
10                 v.                                         RECOMMENDATION
11         JIM UPSHAW, et al.,

12                                Defendants.

13          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
14   Richard Creatura (no objections to the Report and Recommendation were filed), and the
15   remaining record, does hereby find and ORDER that the Report and Recommendation is
16   ADOPTED and that the matter is dismissed without prejudice. Plaintiff’s in forma pauperis
17   application is denied and this matter is dismissed without prejudice for failure to prosecute and to
18   comply with a Court Order. The Clerk shall send copies of this Order to plaintiff and to
19   Magistrate Judge Creatura.
20          DATED this 7th day of January, 2020.
21

22                                         A
                                           ROBERT J. BRYAN
23
                                           United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
